El Juez Asociado Su. del Toeo,
emitió la opinión del tribunal.
Dictada sentencia en este caso en favor del demandante por la Corte de Distrito de San Juan, Sección 1a., el 2 de agosto de 1913, la parte demandada interpuso contra ella recurso de apelación para ante este Tribunal Supremo el 2 de septiembre de 1913.
El 12 del mismo mes solicitó la parte demandada una prórroga de 30 días para presentar la exposición del caso. Al pie de su solicitud el abogado del demandante mostró su conformidad con que se concedieran 15 días. Y, según aparece de las minutas de la corte, ésta concedió sólo 10 días.
El 27 de septiembre, esto es, fuera del término de 10 días y dentro del de 15, la parte demandada volvió a solicitar nueva prórroga de 15 días basándose en que el taquígrafo no le había entregado aún las notas necesarias. Nada alegó la parte demandante y la prórroga fué concedida sin dificultad.
El 10 de octubre volvió la parte demandada a solicitar nueva prórroga por el mismo fundamento. No consta que la parte demandante hiciera oposición alguna y la prórroga fué concedida en la siguiente forma: Ocho días para pre-sentar la exposición contados a partir de la entrega de las notas taquigráficas.
Con estos antecedentes como base y alegando que la corte de distrito no tuvo facultad para conceder las prórrogas soli-citadas con posterioridad al 22 de septiembre de 1913 en que venció la primera de 10 días legalmente concedida, la. parte demandante solicita de esta Corte Suprema que desestime el recurso interpuesto, ya que no existiendo exposición del caso, el término para archivar la transcripción quedó vencido 30 días después de interpuesta la apelación o sea. desde los primeros días del mes de octubre próximo pasado.
Se observa con toda claridad que existió un verdadero error *1202en la computación de la prórroga concedida el 12 de septiembre de 1912, tomándose como base la conformidad de la parte demandante y no la constancia de las minutas de la corte.
Pudiera sostenerse tal vez que las minutas quedaron en-mendadas implícitamente por la acción de la corte al dictar su resolución de 27 de septiembre de 1913, concediendo la nueva prórroga solicitada por la parte demandada.
Pero si ese criterio no pudiera sustentarse, debe tenerse en cuenta que aparece de los auto.s que la misma parte que abora solicita que se desestime el recurso fué la que por medio de su abogado consintió en la prórroga de 15 días que ba dado origen al error; que diclia parte no se opuso a la concesión de las ulteriores prórrogas y que nada ba solicitado de la misma corte sentenciadora que tiene aún bajo su juris-dicción la tramitación de la exposición del caso, y, en tal vir-tud, opinamos que en el actual estado de derecho de este asunto, no procede decretar la desestimación solicitada.

Denegada la moción.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de esta moción.